           Case 2:20-cv-01400-RSL Document 25 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     BRIO OWNERS ASSOCIATION, a                             NO. 20-CV-1400-RSL
 9   Washington non-profit corporation,
                                                            STIPULATION AND ORDER
10                           Plaintiff,

11            v.

12   PHILADELPHIA INDEMNITY INSURANCE
     COMPANY,
13
                             Defendants.
14
                                             STIPULATION
15
            IT IS HEREBY stipulated and respectfully requested by the parties that the Court’s
16
     prior Order of Dismissal [Dkt. # 23], entered based on the parties reaching a settlement, be
17
     modified so that the dismissal is with prejudice (and without an award of fees and costs).
18
            DATED this 8th day of April, 2021.
19
     ASHBAUGH BEAL                                  GORDON & POLSCER, L.L.C.
20
     By s/ Jesse D. Miller                          By s/ T. Arlen Rumsey
21     Jesse D. Miller, WSBA #35837                   T. Arlen Rumsey, WSBA #19048
       jmiller@ashbaughbeal.com                       arumsey@gordon-polscer.com
22     Zachary O. McIsaac, WSBA #35833                 Attorneys for Defendant Philadelphia
       zmcisaac@ashbaughbeal.com                       Indemnity Insurance Company
23     Attorneys for Plaintiff

24
     STIPULATION AND ORDER - 1
     (No. 20-CV-1400-RSL)
           Case 2:20-cv-01400-RSL Document 25 Filed 04/09/21 Page 2 of 2




 1                                               ORDER

 2          This matter came before the Court on the parties’ stipulation on April 8, 2021. On

 3   the basis of the parties’ representations, the Court modifies the prior Order of Dismissal

 4   [Dkt. # 23]: this case is dismissed with prejudice (and without an award of fees and costs).

 5          Dated this 9th day of April, 2021.

 6

 7                                                Judge Robert S. Lasnik
                                                  United States District Judge
 8

 9

10

11   Presented by:

12   ASHBAUGH BEAL

13   By s/ Jesse D. Miller
       Jesse D. Miller, WSBA #35837
14     jmiller@ashbaughbeal.com
       Zachary O. McIsaac, WSBA #35833
15     zmcisaac@ashbaughbeal.com
       Attorneys for Plaintiff
16
     GORDON & POLSCER, L.L.C.
17
     By s/ T. Arlen Rumsey
18     T. Arlen Rumsey, WSBA #19048
       arumsey@gordon-polscer.com
19      Attorneys for Defendant Philadelphia
        Indemnity Insurance Company
20

21

22

23

24
     STIPULATION AND ORDER - 2
     (No. 20-CV-1400-RSL)
